Appellant was convicted of simple assault, and his punishment assessed at a fine of $25. Appellant insists that the court erred in giving the following charge: "The defendant has introduced testimony in this case to show that the offense, if any, was not unlawfully committed, but was accidentally or innocently committed, that is, unintentional. You are charged if you believe from the evidence that an injury was inflicted, then the presumption that the defendant intended it obtains, and it rests with the accused to show accident or innocent intention, and if he has so shown to the satisfaction of your minds that the injury inflicted, if any injury was inflicted, was not unlawfully inflicted, but was accidentally or innocently inflicted, then you should acquit the defendant." Appellant objects to said charge for the reason that same places upon defendant the burden *Page 36 
of proof to show to the satisfaction of the jury that the cutting was accidentally done, and destroys the presumption of innocence that prevails in his behalf. The evidence in this case shows that appellant insists that the cutting was done accidentally. We think the objections are well taken, and the charge should not have been given. Articles 51 and 588, Penal Code, which were practically given in the charge of the court, ought very seldom to be given in a charge to the jury, and certainly not in a case where appellant claims an accidental injury, as in this instance. If appellant did not intend to injure but accidentally cut the prosecuting witness — for the court to tell the jury that the law presumes he intended to cut him, from the fact that he did cut him, destroys in toto his defense, to which defense, like all defenses, appellant is entitled to the reasonable doubt thereof; but here we have the court telling the jury, in substance, that appellant's defense is presumed in law to be false, since he tells the jury that if appellant cut the prosecuting witness, that the law presumes he intended to cut him. Various decisions of this court have disapproved this charge, among the early ones, being Jones v. State, 13 Texas Crim. App., 14, and Leache v. State, 22 Texas Crim. App., 315; Floyd v. State, 29 Texas Crim. App., 341; White's Penal Code, sec. 969. For the error of the court pointed out, the judgment is reversed and the cause remanded.
Reversed and remanded.